Citation Nr: 1621531	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-15 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as heart pacemaker.

2.  Whether the termination of pension benefits (from January 1, 2006 through the present) and the resultant creation of an overpayment of $33,288, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1944 to October 1945.  The service connection claim on appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision (denying service connection for residuals of cold weather injury, a neck disability, and a heart disability) by the Atlanta, Georgia Department of Veterans' Affairs (VA) Regional Office (RO).  (In a written statement in August 2014 the Veteran withdrew his request for a Board hearing.)  This appeal was previously before in June 2015 when the Board remanded the appeal for additional development of the evidence with regard to the five service connection claims on appeal at that time.  An October 2015 RO rating decision granted four of the service connection issues that were on appeal, fully resolving those claims.  The only service connection claim that remains on appeal is entitlement to service connection for a heart disability.

The issue concerning the propriety of the termination of the Veteran's pension benefits is before the Board on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC), which notified the Veteran that his nonservice-connected pension payments were terminated, effective January 1, 2006, based on information it received that he had not reported income he had received (the ROIC noted that he had not responded to VA requests to confirm the additional income discovered).  The Veteran had requested a Board hearing in this matter, but withdrew the request in a written statement in August 2014.  This issue was also before the Board in June 2015 and remanded for additional development.  It appears that development in processing that remand was ongoing at the time of the Veteran's death in April 2016, and no supplemental statement of the case had been issued.  The Board observes that a note in the Veterans Appeals Control and Locator System (VACOLS) suggests that the pension termination issue was considered "Withdrawn" in May 2016.  In any event, as the matters on appeal must be dismissed at this time due to the death of the Veteran, the Board has identified both the service connection and the pension termination issue on the title page of this decision.  The Board also notes that these two issues were previously assigned separate docket numbers, but have now been appropriately consolidated to a single docket number.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In May 2016, the Social Security Administration (SSA) confirmed to VA that the Veteran died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; but see 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A ; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


